Moran, P. J. This is an appeal from a judgment rendered against appellant for coal alleged to have been purchased by him from appellee. The case was submitted to the court for trial without a jury and no proposition of law was submitted to the court to hold. The question here presented is wholly one of fact, therefore, and relates to the sufficiency of the evidence to support the finding. There is evidence in the record which tends to support the finding, and whether that which appears is sufficient to warrant it or not, we must sustain it because the bill of exceptions does not purport to contain all the evidence that was before the trial court, and in such case it will be presumed on review that the evidence before the court was sufficient to warrant the finding. James v. Dexter, 113 Ill. 656. The judgment must be affirmed. Judgment affirmed.